Appeal Dismissed and Memorandum Opinion filed September 13, 2018




                                      In The

                       Fourteenth Court of Appeals

                              NO. 14-18-00624-CV

                        VAN CUONG NGUYEN, Appellant
                                        V.
                        KIM TRANG NGUYEN, Appellee

                   On Appeal from the 345th District Court
                            Travis County, Texas
                   Trial Court Cause No. D-1-FM-12-006576

                 MEMORANDUM                      OPINION

      This is an appeal from a judgment signed by the associate judge on June 5,
2018, and adopted by the district judge on June 6, 2018. The notice of appeal was
filed June 25, 2018.

      No clerk’s record has been filed. The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to pay
for the record. On August 7, 2018, the court notified all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b). No such proof has been filed.

      Further, our records show appellant has not paid the appellate filing fee, and
no evidence that appellant is excused by statute or the Texas Rules of Appellate
Procedure from paying costs has been filed. See Tex. R. App. P. 5 (requiring
payment of fees in civil cases unless party is excused by statute or by appellate rules
from paying costs); Tex. Gov’t Code Ann. § 51.207. On August 23, 2018, this court
ordered appellant to pay the appellate filing fee by September 4, 2018, or the appeal
would be dismissed. The filing fee has not been paid.

      Accordingly, the appeal is DISMISSED. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant failed to comply with
notice from clerk requiring response or other action within specified time).



                                   PER CURIAM



Panel consists of Justices Christopher, Jamison, and Brown.




                                          2